Non-Art Rejection
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor.

2.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, “determining...based on packet receiving and sending characteristic...a target terminal group…wherein the packet receiving and sending characteristic further comprises a packet transmission time interval”, it is not clear as to whether the packet transmission time interval (or other values of the characteristic) is used determine the target terminal group because “packet transmission time interval” is not cited as the only value that defines the packet characteristic.
	The same indefiniteness of claim 1 is also applied to claims 6 and 11.


Art Rejection
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

s 1-3, 6-8, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, U.S. pat. Appl. Pub. No. 2015/0280992, in view of Testicioglu, U.S. pat. Appl. Pub. No. 2018/0262430.
	Per claim 1, Wang discloses a computer-implemented method for configuring a network device, comprising:
a) determining, in a plurality of terminal groups based on a packet receiving and sending
characteristic of a target terminal, a target network (i.e., VLAN type) to which the target terminal belongs (e.g., core devices and end-user devices), wherein the packet receiving and sending characteristic is determined based on a plurality of packets received and sent by the target terminal, and the plurality of terminal groups are in a one-to-one correspondence with a plurality of configurations, i.e., configuring edge ports according to target VLAN types (see par 0018, 0022-0023), wherein each VLAN type is used by a group of terminal group (see par 0030); and
b) configuring a network (edge) device based on a target configuration corresponding to the target network, wherein the network device is to forward the plurality of packets (see par 0015, 0032-0033).
	Wang does not explicitly teach determining a target terminal group to which the target terminal belongs and configuring the network device based on a target configuration corresponding to the target terminal group. Wang however teaches grouping target terminals into target terminal groups according to VLAN types such as voice, data and wireless (see par 0030).

	Wang also does not teach that the determined characteristic further comprises packet transmission time interval between two packets in the plurality of packets. However, such use of determined transmission time interval to control packet transmission rate is well known in the art as disclosed by Testicioglu (see Testicioglu, par 0039-0040).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize packet transmission time interval in Wang because it would have enabled configuring and controlling transmission timing at the network device (see Testicioglu, par 0039).
	Per claims 2-3, Testicioglu teaches sorting or grouping packets for transmission wherein each group of packets can be the same size or different size (see par 0039).
	Per claim 16, Wang teaches that packet receiving and sending characteristic reflects a correlation between the plurality of packets, i.e., indicating particular packet protocols such as wireless or VoIP, etc., (see par 0030).
	Claims 6-8, 11-13 and 17-18 are similar in scope as that of claims 1 and 16.


5.	Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Testicioglu, and further in view of Azout, U.S. pat. Appl. Pub. No. 2018/0374105.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further apply Azout teaching in Wang because it would enable delivering specific data, e.g., advertisement, to group of target users.


6.	Claims 5, 10 and 15 are not rejected on art.


Response to Amendment
7.	Applicant's arguments filed on February 10, 2022 with respect to claims 1-18 have been fully considered but are deemed moot in view of new grounds of rejection set forth above.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
2/18/22